COX, Judge
(concurring):
It seems ironic that prior to trial an accused, by a knowing waiver, may give up substantial constitutional and statutory rights such as the right to counsel or the right to a trial on the merits by court-martial, but he cannot give up the right to appeal until after the convening authority has approved the findings and sentence. Indeed, an accused may enter into a plea agreement in advance of trial which insures that his sentence will have a maximum limitation. And, in military practice, he may “beat the deal” if the court-martial members or military judge sentence him to a lesser sentence. Notwithstanding the fact that an accused has agreed to plead *150guilty and has received either the sentence that he bargained for or a lesser sentence, his case is automatically appealed either to a Court of Military Review or to the Judge Advocate General of the respective service. Arts. 66 and 69, Uniform Code of Military Justice, 10 USC §§ 866 and 869, respectively-
Except in certain classes of cases such as those involving the death penalty, appeals of military convictions are exact opposites of appeals of civilian criminal convictions. Civilian jurisprudence requires an accused who desires to appeal his conviction or sentence to make an affirmative election to appeal. Generally, if an accused fails to appeal within certain time constraints, his lack of action is fatal to an appeal because the appellate court loses jurisdiction. Fed. R.App.P. 4. See United States v. Anna, 843 F.2d 1146 (8th Cir.1988). A military accused must make a negative election not to appeal. However, in either case, there is nothing to appeal until the conviction and sentence become final.
Thus, for the reasons articulated by Senior Judge Everett, I agree that an accused cannot waive the automatic appeal until his conviction and sentence have been approved. In civilian practice there is nothing to appeal until the judgment is entered; in military practice there is nothing to waive until the convening authority has acted.